DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the light source provided “behind” the valve member. However, there is no indication in the claim which direction is “behind,” therefore this limitation is unclear. Applicant has previously recited a hollow body having a first end and a second end, but there is no tie to this structure by reciting “behind” that would indicate which direction along the hollow body is “behind.” Appropriate correction / clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Henrik (US Patent No. 9,192,871).
In Reference to Claims 1-8 and 10-20
 	Henrik teaches (Claim 1) A blowing device for inflating a balloon, comprising: a hollow body having a first end and a second end and including an internal air passage through the first and second ends (top and bottom ends of item 150 and air passageway therethrough, fig’s 4 and 5), the first end being connectable with a mouth of a balloon for permitting air to be blown into the balloon from the second end via the air passage (fig’s 4 and 5, see arrows for airflow path); an air valve in the air passage (items 120, top face of item 130, and item 151, fig. 4), the air valve being operable to block passage of air escaping from inside the balloon in a direction from the first end to the second end (column 6 lines 27-33); an effect generator provided at the body (item 110, fig. 4), the effect generator being operated by a battery (items 140, fig. 4); and operating means provided at the body for turning on and off the effect generator (items 170 and 112, fig. 4; column 6 lines 34-39);
(Claim 2) wherein the effect generator comprises at least one of a light generator and a sound generator (item 110, fig’s 4 and 5);
(Claim 3) wherein the air valve includes a valve member arranged to be acted upon by air inside the balloon to close the air valve (fig. 6, column 6 lines 27-33); 
(Claim 4) wherein the valve member extends across the air passage and faces the interior of the balloon for action by air inside the balloon (fig. 4, items 120, top face of item 130, and item 151, column 6 lines 27-33); 
	(Claim 5) wherein the valve member is provided at the first end of the body (fig. 4);
(Claim 6) wherein the effect generator comprises a light generator which includes a light source located at or adjacent the first end of the body (item 110, fig. 4), and the air valve includes a valve member extending across the first end of the body for being acted upon by air inside the balloon to close the air valve (items 120, top face of item 130, and item 151, column 6 lines 27-33), with the light source provided behind the valve member (fig. 4, note this is unclear, light 110 is on a side of valve components toward the interior of the balloon which can be considered “behind” it);
(Claim 7) wherein the air valve includes a valve seat provided by a part of the body (item 151, fig. 4);
(Claim 8) wherein the valve seat has a flat-cylindrical shape and extends radially outwardly of the body for receiving the valve member (item 151, fig. 4);
(Claim 10) wherein the effect generator is provided at the valve member (item 110 is at valve, fig. 4);
(Claim 11) wherein the effect generator comprises a light generator which includes a light source located at or adjacent the first end of the body, and the light source is provided at the valve member (item 110, fig. 4);
	(Claim 12) wherein the operating means includes an operating member supported for movement in the body to a closed position, resulting in closing of a power circuit of the effect generator (item 112, fig. 4; column 6 lines 34-39);
(Claim 13) wherein the operating member is arranged to move with a valve member of the air valve (item 112, fig. 4; column 6 lines 34-39);
(Claim 14) wherein the operating member is connected with the valve member for simultaneous movement (item 112, fig. 4; column 6 lines 34-39).
(Claim 15) wherein the operating member is arranged to move in a first direction to turn on the effect generator and to move in a second direction, opposite the first direction, to move the valve member to an open position of the air valve (item 112, fig. 4; column 6 lines 34-39; items 112, 130, and 120 are all connected and move together);
(Claim 16) wherein the operating means includes an operating part arranged to move the operating member in a first direction to the closed position and in a second direction, opposite the first direction, off the closed position (item 170, fig’s 4-6 and column 6 lines 34-39).
(Claim 17) wherein the air valve is, in use, normally-closed to block passage of air escaping from inside the balloon (column 6 lines 34-39, fig. 6), and the air valve comprises a valve seat (item 151, fig. 4) and a valve member which is arranged to engage the valve seat (item 120, fig. 4), thereby closing the air valve, under the action of pressurized air inside the balloon (fig. 6);
	(Claim 18) wherein the air valve is provided at the first end of the body and is operated by means of an operating member extending from the valve member to the second end of the body, the operating member being movable by a force applied at the second end to open the air valve (item 181, fig. 4 and column 6 lines 40-47).
(Claim 19) wherein the air valve and the effect generator turn on and turn off, in a complementary manner (fig’s 4-6; column 6 lines 27-39).
(Claim 20) wherein the body comprises a cylindrical tube having a central axis along which the air valve and the effect generator are provided in a co-axial arrangement (fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Henrick in view of Hartelius (US Patent No. 7,147,536).
In Reference to Claim 9
Henrik teaches all of claims 1, 3, 7, and 8 as discussed above. 
Henrik further teaches (Claim 9) wherein the valve seat comprises a flange around the first end of the body, which flange presents a [] step for engaging the mouth of the balloon (item 151, fig. 4).
Henrik fails to teach the feature of the step being a right-angled step. 
Hartelius teaches a valve seat that is a flange with a right-angled step (items 52/53/54, fig’s 1-3)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the balloon inflating and illumination device of Henrik with the feature of a right angled step as a valve seat as taught by the balloon inflating and illumination device of Hartelius for the purpose of providing a more stable and reliable valve seat surface, preventing air leakage as taught by Hartelius (column 4 lines 22-26), making the seal more reliable, and more attractive to the users. 
	Further, it has been held that changes in shape are obvious matters of engineering design choice absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Since there does not appear to be a significant operational distinction between a partially angled valve seat and a right-angled valve seat, merely claiming this particular angle does not appear to have any patentable significance. Since the operation of the device appears it would be the same regardless of the angle of the seat, this feature is a minor change in shape and is not a patentable advance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/            Primary Examiner, Art Unit 3711